UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7109



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JERRY L. FRIERSON,

                                            Defendant - Appellant.


                            No. 05-7249



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JERRY L. FRIERSON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-03-631; CA-04-22984)


Submitted:   November 28, 2005         Decided:     December 14, 2005


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Jerry L. Frierson, Appellant Pro Se. Leesa Washington, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Jerry L. Frierson, a

federal prisoner, seeks to appeal the district court’s orders

denying relief on his 28 U.S.C. § 2255 (2000) motion and denying

reconsideration under Fed. R. Civ. P. 59(e), 60(b). The orders are

not   appealable     unless   a    circuit    justice    or   judge    issues    a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000); see

Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004).               A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

This standard is satisfied by demonstrating that reasonable jurists

would   find   the      district    court’s     assessment      of    Frierson’s

constitutional claims debatable and that any dispositive procedural

rulings by the district court are also debatable or wrong.                   See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.

2001). We have independently reviewed the record and conclude that

Frierson has not made the requisite showing.            Accordingly, we deny

a   certificate    of   appealability    and   dismiss    the   appeals.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                       DISMISSED


                                     - 3 -